Montgomery, J.
This is ah action on a Michigan standard policy of insurance. The circuit judge directed a verdict for the defendant, on the ground that the plaintiff failed to show that proofs of loss were furnished within 60 days after the fire.
There is n'o question that proofs were furnished before suit; indeed, the defendant’s plea sets up that such proofs were furnished, and asserts as a defense that the plaintiff' was guilty of fraud and false swearing in making the proofs. The suit was instituted within the 12-months limitation fixed by the policy. The case is ruled by Steele v. Insurance Co., 93 Mich. 81.
Judgment reversed, and a new trial ordered.
The other Justices concurred.